Citation Nr: 0936033	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-33 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the claimed residuals of status post 
anterior cervical fusion and posterior cervical laminectomy 
C3-C7 (including pain, weakness and nerve damage affecting 
the upper extremities) as performed at a Department of 
Veterans Affairs Medical Center (VAMC) in March 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION


The Veteran served on active duty from December 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151.

The Veteran testified at a December 2007 Travel Board hearing 
before the undersigned Veterans Law Judge and a copy of that 
testimony has been made a part of the claims file.

In a March 2008 decision, the Board denied the Section 1151 
claim on appeal.  The Veteran appealed the Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Pursuant to a Joint Motion for Remand, a March 2009 
Court Order vacated the Board's March 2008 decision and 
remanded the case for readjudication consistent with 
instructions in the Joint Motion.  To comply with the Court's 
order, the Board is remanding the Veteran's claim to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




REMAND

In its March 2009 Order the Court, in granting a Joint Motion 
for Remand, found the Board had failed to discuss how the 
forseeabilty of the Veteran's injuries, as required by 
38 U.S.C.A. § 1151(a) (1) (B), fits into its analysis of the 
claim.  In addition, the Court found that the Board failed to 
make any finding regarding informed consent, as provided by 
38 C.F.R. § 3.361.  

A review of the available record shows that copies of VA 
treatment records have been obtained, but that there is no 
indication that all pertinent records have been received.  
Specifically, the informed consent documents associated with 
the March 2003 surgery are not of record and there is no 
evidence to suggest that such documents have been requested.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA duty to 
assist requires that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim and in claims for disability compensation requires that 
VA provide medical examinations or obtain medical opinions 
when necessary for an adequate decision.  See 38 C.F.R. 
§ 3.159 (2008).  For records in the custody of a Federal 
department or agency, VA must make as many requests as are 
necessary to obtain any relevant records, unless further 
efforts would be futile.  38 C.F.R. § 3.159(c).

Regulations provide that benefits under 38 U.S.C.A. 
§ 1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2008).

To establish causation the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose or properly treat the 
disease proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d).

Upon consideration of the reasons for remand provided in the 
Joint Motion for Remand, this claim must be remanded to the 
RO for additional development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should obtain the 
Veteran's complete original VA medical 
records associated with his March 11, 
2003 surgery at the VAMC in Little 
Rock, Arkansas.  These records must 
include, but are not limited to: 
Physician's notes, nursing notes, 
laboratory reports, consultation 
reports, imaging/radiology reports, 
operative reports, consent forms, 
admission reports, discharge summaries, 
and physical/occupational therapy 
reports.  The claims file must be 
properly documented if the above 
records are not available.

2.  Thereafter, the Veteran's claims 
file should be reviewed by a 
neurosurgeon or an orthopedic surgeon 
for opinions as to whether it is at 
least as likely as not (i.e., 50 
percent or greater probability) VA 
surgical treatment on March 11, 2003, 
caused the Veteran's additional 
disability as a result of the 
following:  

(i)  VA failure to exercise the degree 
of care that would be expected of a 
reasonable health care provider (such 
as carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault), 

(ii)  Surgical treatment furnished 
without the Veteran's informed consent 
(to be determined by whether the risk 
of this event was the type of risk that 
a reasonable health care provider would 
have disclosed in connection with the 
informed consent procedures of 
38 C.F.R. § 17.32),  

(iii) An event not reasonably 
foreseeable based on what a reasonable 
health care provider would have 
foreseen (the event need not be 
completely unforeseeable or 
unimaginable but must be one that a 
reasonable health care provider would 
not have considered to be an ordinary 
risk of the treatment provided).  

A complete rationale for all opinions 
expressed should be provided for each 
question above described.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be readjudicated.  All applicable laws 
and regulations should be considered.  
If any benefit sought remains denied, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded 
the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655 (2008), 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

